Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “wherein the total amount of oils, including components b) and c)”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 10 recite a blonding powder comprising b) and c) and wherein b) and c) do not recite oils. Correction is required.
Claims 2-9 and 11-20 dependent upon rejected based claims. Therefore, claims 2-9 and 11-20 are rejected as well. 
The examiner advices applicant to amend claims 1 and 10 to recite the limitation “wherein the blonding power comprises from about 0.2 to about 20% by weight of oils include components b) and c), based on the weight of the blonding powder,”. 
Allowable Subject Matter
3	Claims 1-20 would be allowed if the claims overcome the rejection under 112, second paragraph. The closest prior art of record (US 2017/0340549 A1) teaches a multi-component packaging unit (kit of parts) for changing the color of keratin fibers including at least three components that are packaged separately from each other, wherein i) a first component (I) is a blonding powder comprising a) at least one oxidizing agent selected from the group consisting of sodium percarbonates, peroxosulfuric acid; b) at least one dicarboxylic acid; c) at least one amino acid and d) 0 to 8 wt. % water, ii) a second component (II) is an oxidation composition that based on the weight thereof includes 50 to 98 wt. % hydrogen peroxide and iii) a third component (III) is alkalizing composition which include water and at least one alkalizing agent selected from the group consisting of ammonia, alkanolamines and mixture thereof and wherein ammonia is an exceptionally preferred alkalizing agent (see page 10, paragraphs, 0133-0134, claims 1 and 14) and cosmetic oils and particularly preferably from paraffin oils (see page 7, paragraph, 0095). The closest prior art of record (US’ 549 A1) also teaches a method for changing the color of keratin fibers (see claim 13). However, the closest prior art of record (US’ 549 A1) does not teach or disclose a multi-component unit for brightening keratinous fibers comprising at least one branched fatty alcohol with 8-24 carbon atoms in the claimed amount; at least one di-alkyl ether with 6-18 carbon atoms in the alkyl group in the claimed amount;  and oxidizing composition (Ox) comprising about 0.5 to about 20% by weight of hydrogen peroxide as claimed and wherein the blonding powder does not comprise ammonium compounds and paraffin oils as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761